BY THE COURT:
In consideration of the opinion of the United States Supreme Court of December 14, 1971, 404 U.S. 254, 92 S.Ct. 405, 30 L.Ed.2d 424, together with its judgment issued as mandate and filed in this Court on January 20, 1972.
It is ordered and adjudged by the Court that our judgment of April 23, 1971, 442 F.2d 508, is vacated and set aside and this cause is hereby remanded to the United States District Court for the Middle District of Florida for further proceedings in conformity with the order and judgment of the Supreme Court of the United States.
It is further ordered that costs be taxed against Aerojet-General Shipyards, Inc., including the $100.00 Clerk’s costs in the Supreme Court of the United States assessed by its judgment issued as mandate.